Citation Nr: 0935277	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-29 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for dizziness and loss 
of balance, to include as secondary to service-connected 
hearing loss and tinnitus.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision.  

In his July 2004 notice of disagreement, the Veteran 
requested an informal hearing with a Decision Review Officer 
(DRO).  An informal conference was held in May 2005.  

In August 2006, the Veteran was advised that his appeal was 
being certified to the Board and that he had 90 days from the 
date of the letter, or until the Board issued a decision, 
whichever came first, to send the Board additional evidence 
concerning his appeal.  In May 2007, October 2007, November 
2007, and April 2008, additional evidence was received at the 
Board.  This evidence was not received in the 90 day period 
following notice of certification and absent good cause, the 
Board will not accept such evidence.  See 38 C.F.R. § 20.1304 
(2008).  On review, the evidence appears to post-date 
certification.  Since the evidence was not available prior to 
the expiration of the 90 day period, the Board finds good 
cause for the delayed submission and will accept such 
evidence.  The Board observes that the Veteran waived RO 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist a veteran in the development of a claim.  
This includes assisting with procuring service treatment 
records, relevant post-service treatment records, and 
providing a VA examination when necessary.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The claims file contains a November 2007 letter indicating 
that the Veteran was awarded disability benefits from the 
Social Security Administration (SSA).  Where there is actual 
notice to VA that a veteran is receiving SSA disability 
benefits, VA has a duty to acquire a copy of the decision 
granting SSA disability benefits and the supporting medical 
documentation relied upon.  See Murincsac v. Derwinski, 2 
Vet. App. 363 (1992).  On review, the claims file contains a 
copy of the decision awarding benefits but does not contain 
the medical records upon which this decision was based.  
Thus, complete SSA records should be requested.  

Evidence of record indicates that the Veteran receives 
treatment at the VA medical center (VAMC) in Minneapolis.  
The most recent records from this facility are dated in 
October 2007.  Updated records should be obtained.  

In April 2003, in connection with the Veteran's claim for IU, 
the RO requested information from the Veteran's most recent 
employer.  On review, no response was received.  Therefore, a 
follow-up request should be made.  See 38 C.F.R. 
§ 3.159(c)(1) (2008).  

In various statements, the Veteran contends that his dizzy 
spells go back to a 1967 fall from an aircraft wing.  He also 
asserts that his complaints are related to service-connected 
hearing loss and tinnitus.  

Examination for induction in August 1965 noted defective 
hearing, not considered disabling.  It was further noted that 
the Veteran had a skull fracture with perforated left 
tympanic membrane as a child with a history of decreased 
hearing on the left since the accident.  Service records do 
not show treatment for injuries to the ears or head following 
the reported fall.  

On review, the record contains various opinions regarding the 
current diagnosis and etiology of the claimed disability.  
For example, private audiogram dated in February 2000 
indicates there was no vertigo.  OnVA examination in February 
2002, the audiologist indicated that the Veteran reported the 
onset of balance problems about 8 years prior and this could 
be related to the mixed hearing loss.  Private audiology 
report dated in January 2003 included an assessment of (1) 
probable conductive hearing loss of the left ear; and (2) a 
disequilibrium, suspect maybe connected to #1, or other 
possibilities including Meniere's versus benign positional 
vertigo.  VA ear disease examination dated in May 2003 
included an assessment of vertigo and conductive hearing loss 
of unknown etiology.  The examiner noted that she was not 
able to provide an opinion as to whether the vertigo was 
related to the hearing loss given that she did not yet have a 
diagnosis.  It was recommended that the Veteran undergo 
various tests in order to investigate causes of dizziness 
possibly related to head trauma.  

VAMC records show continued complaints of and treatment for 
dizziness.  Ear, nose, and throat (ENT) note dated in 
December 2005 indicates that the signs and symptoms make a 
final diagnosis very difficult.  Possible Meniere's disease 
was indicated, but it was noted that the attacks were short 
in duration and mixed hearing loss is unusual in Meniere 
patients.  Differential diagnosis included cochlear 
otosclerosis.  ENT note dated in May 2007 includes an 
assessment of Meniere's disease and the physician wondered if 
otosclerosis was present as well.  

Statement from a VA staff physician dated in October 2007 
indicates he was responding to indicate his thoughts 
regarding the Veteran's diagnosis of Meniere's disease.  He 
indicated that a large part of this disease is hearing loss 
and further stated:

You are service connected for hearing 
loss, and you report symptoms for years 
concurrent with progressive hearing loss.  
It is as likely as not that some if not 
all of your hearing loss is due to this 
disease and I support you getting a 
rating re-eval for Meniere's as a 
separate entity by increasing your 
ratings.  

Considering the evidence of record, the Board finds that 
additional examination to determine the nature and etiology 
of the claimed disability is warranted.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  


Accordingly, the case is REMANDED for the following action:

1.	Request the following records 
concerning the Veteran from SSA: all 
medical records upon which the award of 
disability benefits was based.  All 
records obtained or any response 
received should be associated with the 
claims file.

2.	Request records pertaining to the 
Veteran's claim from VAMC Minneapolis 
for the period from October 2007 to the 
present.  All records obtained or any 
response received should be associated 
with the claims file.  

3.	Send a follow-up request to the 
Veteran's previous employer (see 
initial request dated April 23, 2003) 
asking that they complete a VA Form 21-
4192, Request for Employment 
Information in Connection with Claim 
for Disability Benefits.  

4.	Schedule the Veteran for a VA ENT 
examination to determine the nature and 
etiology of any disability manifested 
by dizziness and loss of balance.  A 
detailed history regarding the onset of 
the claimed disability should be 
obtained and if necessary, an audiology 
evaluation or other diagnostic testing 
should be conducted.  The claims file 
should be available for review and the 
examiner should note whether or not it 
has been reviewed.  

Following examination and review of the 
claims file, the examiner should 
indicate any applicable diagnosis and 
provide an opinion as to whether any 
currently diagnosed disability 
manifested by dizziness and loss of 
balance is related to active military 
service or events therein; or, whether 
such disability is proximately due to 
or aggravated by service-connected 
hearing loss and tinnitus.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: 'more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  

The examiner should provide a complete 
rationale for any opinion provided, to 
include consideration and discussion of 
the medical evidence as discussed 
herein.  

5.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issues of entitlement 
to service connection for dizziness and 
loss of balance; and for entitlement to 
TDIU.  All applicable laws and 
regulations should be considered.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




